


 


FIRST AMENDMENT TO
FIFTH AMENDED AND RESTATED LOAN AGREEMENT




THIS FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED LOAN AGREEMENT (this
"Amendment"), dated as of March 29, 2012, is made and entered into on the terms
and conditions hereinafter set forth, by and between CUMBERLAND PHARMACEUTICALS,
INC., a Tennessee corporation (the "Borrower"), and BANK OF AMERICA, N.A., a
national banking association (the "Bank").




RECITALS:


1.    The Borrower and the Bank are parties to a Fifth Amended and Restated Loan
Agreement dated as of August 2, 2011 (as the same heretofore may have been or
hereafter may be further amended, restated, supplemented, extended, renewed,
replaced or otherwise modified from time to time, the "Loan Agreement"),
pursuant to which the Bank has agreed to extend credit to the Borrower subject
to and upon the terms and conditions set forth in the Loan Agreement.


2.    The parties hereto desire to amend the Loan Agreement in certain respects
as more particularly hereinafter set forth.


3.    Capitalized terms used but not otherwise defined in this Amendment shall
have the same meanings as in the Loan Agreement.




AGREEMENTS:


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the parties
hereto agree as follows:


1.Amendment of Section 8.8. Section 8.8 of the Loan Agreement is hereby amended
as follows:


(a)Clause (d)(ii) is hereby amended by inserting "(as hereinafter defined)"
immediately after "Cash Equivalents" in the second line.


(b)The literary paragraph following clause (d), which begins, "As used herein,
"Cash Equivalents" means . . ." is hereby deleted in its entirety.


2.Amendment of Section 8.13. Section 8.13 of the Loan Agreement is hereby
amended by adding the following new subsection (d) and related definitions:


(d)
Other Permitted Investments, but only if and for so long as Borrower's Cash
Equivalents exceed $10,000,000.



As used herein:


"Cash Equivalents" means investments permitted by the Investment Policy and
having maturities of not more than twelve months from the date of acquisition,
but excluding investments described in paragraph 3 of Part III of the Investment
Policy.


"Investment Policy" means the Borrower 's Investment Policy Effective January
2012, a copy of which is attached hereto as Exhibit B.
"Other Permitted Investments" means (i) investments permitted by the Investment
Policy other than Cash Equivalents, and (ii) equity investments in connection
with payments to entities engaged in



--------------------------------------------------------------------------------




researching and developing pharmaceutical products if the Borrower's primary
purpose is to derive rights to such pharmaceutical products.




1.Addition of Exhibit B. The Loan Agreement is hereby amended by adding thereto
the Exhibit B that is attached to this Amendment.


2.Conditions to Effectiveness. This Amendment shall be effective only upon the
satisfaction of the following conditions:


(a)the Borrower, the Bank and the other parties whose names appear on the
signature page(s) hereof shall have executed and delivered a counterpart of this
Amendment;


(b)each of the representations and warranties of the Borrower contained in
Section 5 shall be true and correct as of the date as of which all of the other
conditions contained in this Section 4 shall have been satisfied;


(c)the Borrower shall have paid all cost and expenses, including attorney's
fees, reasonably incurred by the Bank in connection with the preparation,
execution, delivery and any recording or filing of this Amendment or any
instrument, document or agreement contemplated hereby; and


(d)the Bank shall have received such other documents, instruments, certificates,
opinions and approvals as it reasonably may have requested.


3.Representations and Warranties of the Borrower. As an inducement to the Bank
to enter into this Amendment, the Borrower hereby represents and warrants that
on and as of the date hereof, and taking into account the provisions hereof, the
representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and correct in all material respects, except for
representations and warranties that expressly relate to an earlier date, which
remain true and correct as of said earlier date.


4.Effect of Amendment; Continuing Effectiveness of Loan Agreement and Loan
Documents.


(a)Neither this Amendment nor any other indulgences that may have been granted
to the Borrower by the Bank shall constitute a course of dealing or otherwise
obligate the Bank to modify, expand or extend the agreements contained herein,
to agree to any other amendments to the Loan Agreement or to grant any consent
to, waiver of or indulgence with respect to any other noncompliance with any
provision of the Loan Documents.


(b)Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to "the Loan Agreement", "thereunder", "thereof" or words of like
import referring to the Loan Agreement, shall mean and be a reference to the
Loan Agreement as modified hereby. This Amendment shall constitute a Loan
Document for all purposes of the Loan Agreement and the other Loan Documents.


(c)Except to the extent amended or modified hereby, the Loan Agreement, the
other Loan Documents and all terms, conditions and provisions thereof shall
continue in full force and effect in all respects and shall be construed in
accordance with the modification of the Loan Agreement effected hereby.


5.Release and Waiver. The Borrower hereby acknowledges and stipulates that it
has no claims or causes of action of any kind whatsoever against the Bank, its
affiliates, officers, directors, employees or agents. The Borrower represents
that it is entering this Amendment freely, and with the advice of counsel as to
its legal alternatives. The Borrower hereby releases the Bank, its affiliates,
officers, directors, employees and agents, from any and all claims, causes of
action, demands and liabilities of any kind whatsoever whether direct or
indirect, fixed or contingent, liquidated or unliquidated, disputed or
undisputed, known or unknown, that the Borrower has or may acquire in the future
relating in any way to



--------------------------------------------------------------------------------




any event, circumstance, action or failure to act to the date of this Amendment,
excluding, however, claims or causes of actions resulting solely from the Bank's
own gross negligence or willful misconduct. The release by the Borrower herein,
together with the other terms and provisions of this Amendment, are executed by
the Borrower advisedly and without coercion or duress from the Bank, the
Borrower having determined that the execution of this Amendment, and all of its
terms, conditions and provisions are in the Borrower's economic best interest.


6.Further Actions. Each of the parties to this Amendment agrees that at any time
and from time to time upon written request of the other party, it will execute
and deliver such further documents and do such further acts and things as such
other party reasonably may request in order to effect the intents and purposes
of this Amendment.


7.Counterparts. This Amendment may be executed in multiple counterparts or
copies, each of which shall be deemed an original hereof for all purposes. One
or more counterparts or copies of this Amendment may be executed by one or more
of the parties hereto, and some different counterparts or copies executed by one
or more of the other parties. Each counterpart or copy hereof executed by any
party hereto shall be binding upon the party executing same even though other
parties may execute one or more different counterparts or copies, and all
counterparts or copies hereof so executed shall constitute but one and the same
agreement. Each party hereto, by execution of one or more counterparts or copies
hereof, expressly authorizes and directs any other party hereto to detach the
signature pages and any corresponding acknowledgment, attestation, witness or
similar pages relating thereto from any such counterpart or copy hereof executed
by the authorizing party and affix same to one or more other identical
counterparts or copies hereof so that upon execution of multiple counterparts or
copies hereof by all parties hereto, there shall be one or more counterparts or
copies hereof to which is(are) attached signature pages containing signatures of
all parties hereto and any corresponding acknowledgment, attestation, witness or
similar pages relating thereto.


8.Miscellaneous.


(a)This Amendment shall be governed by, construed and enforced in accordance
with the laws of the State of Tennessee, without reference to the conflicts or
choice of law principles thereof.


(b)The headings in this Amendment and the usage herein of defined terms are for
convenience of reference only, and shall not be construed as amplifying,
limiting or otherwise affecting the substantive provisions hereof.


(c)All references herein to the preamble, the recitals or sections, paragraphs,
subparagraphs, annexes or exhibits are to the preamble, recitals, sections,
paragraphs, subparagraphs, annexes and exhibits of or to this Amendment unless
otherwise specified. The words "hereof", "herein" and "hereunder" and words of
similar import, when used in this Amendment, refer to this Amendment as a whole
and not to any particular provision of this Amendment.


(d)Any reference herein to any instrument, document or agreement, by whatever
terminology used, shall be deemed to include any and all amendments,
modifications, supplements, extensions, renewals, substitutions and/or
replacements thereof as the context may require.


(e)When used herein, (1) the singular shall include the plural, and vice versa,
and the use of the masculine, feminine or neuter gender shall include all other
genders, as appropriate, (2) "include", "includes" and "including" shall be
deemed to be followed by "without limitation" regardless of whether such words
or words of like import in fact follow same, and (3) unless the context clearly
indicates otherwise, the disjunctive "or" shall include the conjunctive "and".


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.






[Remainder of Page Intentionally Left Blank;
Signature Pages Follow]



--------------------------------------------------------------------------------
















[Signature Page to First Amendment to Fifth Amended and Restated Loan Agreement
(Cumberland Pharmaceuticals, Inc.) dated as of March 29, 2012]




BORROWER:
 
 
 
CUMBERLAND PHARMACEUTICALS INC.
 
 
 
 
 
 
By:
/s/ A.J. Kazimi
 
Name:
A.J. Kazimi
 
Title:
Chief Executive Officer







CONSENTED TO AND APPROVED:
 
 
 
CUMBERLAND PHARMA SALES CORP.
 
 
 
 
 
 
By:
/s/ A.J. Kazimi
 
Name:
A.J. Kazimi
 
Title:
Chief Executive Officer







ACKNOWLEDGED:
 
 
 
CUMBERLAND EMERGING TECHNOLOGIES, INC.
 
 
 
 
 
 
By:
/s/ A.J. Kazimi
 
Name:
A.J. Kazimi
 
Title:
Chief Executive Officer
























--------------------------------------------------------------------------------




[Signature Page to First Amendment to Fifth Amended and Restated Loan Agreement
(Cumberland Pharmaceuticals, Inc.) dated as of March 29, 2012]


Bank:
 
 
 
BANK OF AMERICA, NA
 
 
 
 
 
 
By:
/s/ Suzanne B. Smith
 
Name:
Suzanne B. Smith
 
Title:
Senior Vice President








--------------------------------------------------------------------------------






EXHIBIT B




[cumberlandlogo.jpg]


INVESTMENT POLICY
Effective January 2012


I. Purpose of the Policy


The purpose of the policy is to provide liquidity to fund the firm's ongoing
operating needs, and act as a repository for both the accumulation of cash
reserves needed to cushion economic down cycles and cash earmarked for the
firm's strategic needs.




II. Investment Objectives


The policy objectives, listed in order of importance, are as follows:


1.
Preserve principal;

2.
Maintain sufficient liquidity to meet forecasted cash needs;

3.
Maintain a diversified portfolio in order to minimize credit risk; and

4.
Maximize yield subject to the above criteria.





III. Authorized Investments


Pursuant to the objectives above the Company's portfolio may be invested in
certain authorized investments outlined below. The portfolio may not be invested
in any investment vehicle or security not specified below, including, for
example, auction rate securities.




1. US Treasury Securities - US Treasury notes, bills and bonds. There is no
upper limit restriction as to the maximum dollar amount or percent of the
portfolio that may be invested in the US Treasury securities.


2. United States Government Obligations - Any obligation issued or backed
(federal agencies). Obligations backed by the full faith and credit of the
United States Government are preferred but not required. No more than 25% may be
invested in obligations of any one federal agency.


3.
Funds - Any open end money market fund regulated by the U.S. government under
Investment Company Act rule 2a-7. Any investment fund regulated advised by a
Registered Investment Advisor under rule 3c7. Such fund investment guidelines
must state that “the fund will seek to maintain a $1 per share net asset value.”
The company's investment in any one fund may not exceed 10% of the assets of the
fund into which it is invested.

   



--------------------------------------------------------------------------------




4.
Bank Obligations - Any certificate of deposit, time deposit, eurodollar CD
issued by a foreign branch of a US bank, bankers' acceptance, bank note or
letter of credit issued by a US bank may not exceed the FDIC insured level
unless the issuing bank has at least the second highest long term debt rating
from at least one recognized rating agency or minimum assets of $5 Billion. Bank
Obligations shall not represent more than 30% of the Company's portfolio.



5. Repurchase Agreements - Any Repurchase Agreement purchased from one of the
top 50 US banks (based on assets) or one of the primary dealers regulated by the
Federal Reserve that is at least 102% collateralized by US Government
obligations. Repurchase Agreements may not represent more than 50% of the
Company's portfolio.


6.
Commercial Paper - Any directly held commercial paper issued by a domestic
corporation with a maturity of 270 days or less that carries a rating not less
than A-1 or P-1, or F-1 by a nationally recognized statistical rating
organization (for example, Standard & Poor's, Moody's or Fitch). Commercial
paper shall not represent more than 50% of the Company's portfolio.







IV. Investment Authorization


Prior to making an investment, the transaction must be approved by the CEO. Upon
approval, the Chief Financial Officer is responsible for completing the
transaction. Quarterly, the Chief Financial Officer shall submit to the CEO a
summary document listing open investments in order to review asset allocation,
investment selection, portfolio performance and overall adherence to the
investment policy guidelines.






_________________________________________________________________________







